Citation Nr: 1510752	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Seattle, Washington, that, in pertinent part, denied the above claim.

In March 2010, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in August 2010 and November 2013 at which time it was remanded for additional development.  It is now returned to the Board.  The Board notes that the issues on appeal that were most recently remanded included service connection for carpal tunnel syndrome of the right and left upper extremities.  However, during the pendency of this appeal, by rating action dated in April 2014, service connection for carpal tunnel syndrome of each upper extremity was granted.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Historically, a review of the Veteran's service treatment records reveals that in September 1980, she reported that her right eyelid was sore to the touch.  She was also experiencing itching and redness.  She was assessed with irritative conjunctivitis.  She was treated with Neosporin four times daily.  In March 1983, she reported right eye discomfort and noted a prior history of conjunctivitis.  In May 1984, she reported right eye pain, marked photophobia, itching, and irritation.  She was noted to have indicated that she had a history of conjunctivitis, but that her current symptoms felt different.  The assessments were probable iritis, and acute nongranulomatous anterior uveitis.

Following service, a private medical record from O. M. Korshin, M.D., dated in June 1998 shows that the Veteran was said to have an impression of a posterior vitreous detachment of the left eye, as well as floaters by history.  A letter from Dr. Korshin dated in April 2007 shows that the Veteran was said to have keratitis sicca, as well as floaters by history and what sounds like an ocular migraine.  It was noted that the Veteran was found said to have reported floaters since childhood.

A VA examination report dated in October 2006 shows that the Veteran reported that she had bilateral conjunctivitis while stationed in Italy.  After her return, she would have episodic watery eyes and itching.  She reported having significant pain and photophobia and being diagnosed with allergic conjunctivitis when seen in the 1978 to 1981 timeframe while in service.  She added that she was treated with Neosporin ophthalmic drops.  The examiner noted that allergic conjunctivitis would not be treated with antibiotic eye drops, and that allergic conjunctivitis does not cause photophobia or pain.  Following examination of the Veteran, the final diagnosis was chronic mild allergic conjunctivitis.

VA outpatient treatment records dated from February 2009 to August 2009 show that the Veteran reported experiencing some pressure in the right eye accompanied by a floater.  She also described a strip of flashing light.  An assessment of rule out detached retina was provided.

In November 2013, the Board determined that the October 2006 VA examiner had not addressed the in-service treatment of irritative conjunctivitis, probable iritis, and acute nongranulomatous anterior uveitis.  Moreover, the VA examiner had dismissed the Veteran's reports of treatment for the conjunctivitis with Neosporin in service, despite such being documented in the service treatment records.  Finally, the VA examiner had not provided an opinion as to the etiology of the Veteran's current right eye disability.

The November 2013 Board Remand instructed that an additional opinion be provided as to whether the Veteran had a current right eye disorder, and if so, whether it was at least as likely as not that such disorder was incurred in or aggravated by active service; if a right eye disorder did not have its onset in service, whether it was undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect (to include whether the disorder was a disease or a congenital defect); if a congenital defect, whether a superimposed disability became manifested in service and, if so, whether it was at least as likely as not that the superimposed disability developed in service or was otherwise causally related to service; and, if not a congenital defect, whether clear and unmistakable evidence supported finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder. 

A VA examination report dated in March 2014 provided diagnoses of HLA-B27 associated iritis of both eyes and vitreous detachment of both eyes.  Physical examination also revealed that the Veteran had a visual field defect.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained as follows:
The event in 1978 in which both eyes were inflamed three weeks following a cat bite strongly seemed like it was an episode of cat scratch fever both in bilaterality and type of symptoms.  Only later was iritis occurring in both eyes individually in association with underlying HLA-B27.  None of these are related to or aggravated by service duties although cat scratch fever did occur during service time.  This however is an acute illness which runs a brief course with no residual effects.

The Board finds that the VA examination report is inadequate.  Initially, the Board finds that the VA examiner appears to imply that the Veteran had a congenital disorder that existed prior to service, however, the examiner did not specify whether such a disorder was a congenital disease or defect.  The examiner further appears to attribute in-service symptoms of cat scratch fever to underlying HLA-B27 concluding that there were no residual effects.  However, the examiner did not address the etiology of the currently diagnosed HLA-B27 associated iritis of both eyes and vitreous detachment of both eyes, nor the finding of a visual field defect.  Finally, the examiner did not address the intermittent post-service findings over the course of this appeal of floaters, flashes, and conjunctivitis.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that all reasonable efforts are made to obtain clarification from the VA examiner would constitute a violation of his due process rights.  Dyment v. West, 13 Vet. App 141 (1999).  As such, the Board finds that this issue must be remanded so that an addendum to the original opinion may be provided.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall forward the Veteran's entire claims file, to include a copy of this Remand, to the VA examiner who conducted the March 2014 VA examination, if still available.

Following review of the entire claims file, the examiner is once again specifically requested to address each of the following in an addendum to the March 2014 opinion:

(a)  Please clarify all of the Veteran's diagnosed disabilities over the course of the period on appeal, to include (but not limited to) HLA-B27 associated iritis of both eyes; vitreous detachment of both eyes; visual field defect; floaters; flashes; and conjunctivitis.  

(b)  For each diagnosed disorder, if it is determined that the such is congenital, please explain whether it is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990)].

(c)  If it is a congenital defect, please opine whether it is 
at least as likely as not that there was a superimposed injury or disease in service that resulted in additional disability of the right eye.

(d)  If it is a congenital disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such diagnosis existed prior to active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing diagnosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress.

(e)  If the examiner renders unfavorable opinions with respect to remand paragraphs (b),(c), or (d), state whether it is at least as likely as not that each diagnosed disorder (or any eye disorder manifested over the course of this appeal) had its onset in service, or is otherwise related to service.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for a specific eye disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




